Citation Nr: 1043977	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-17 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2004 rating decision in which the RO denied the 
Veteran's claim for service connection for prostate cancer.  In 
August 2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 2006, and the 
Veteran filed a statement in June 2006 which was accepted as a 
timely substantive appeal by the RO.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2007 and requested a local hearing 
with the Board (Travel Board hearing).  In June 2008 the 
Veteran's representative cancelled his hearing request and asked 
that his claim be transferred to the Board of Veterans' Appeals.

In August 2008, the Board denied service connection for prostate 
cancer, claimed as due to herbicide exposure.  Thereafter, the 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2009, the 
Court granted the joint motion for remand filed by 
representatives for both parties, vacating the Board's decision, 
and remanding the claim to the Board for further proceedings 
consistent with the joint motion.

In June 2010, the Board remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action consistent with the joint motion.  The AMC 
continued to deny the claim (as reflected in a September 2010 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further consideration.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the AMC. VA will notify the Veteran when 
further action, on his part, is required.




REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision in this matter. 

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the June 2010 remand, the Board directed that the RO should 
request information from the United States Army & Joint Services 
Records Research Center (JSRRC) regarding the Veteran's alleged 
exposure to herbicides while serving in Guam.  The parties had 
indicated that the RO had previously supplied the wrong dates 
when requesting this information.  As such, the RO was to 
initiate another request, using the correct dates during which 
the Veteran served in Guam.  These dates are April 1966 to 
December 1967.

The first request, submitted to the JSRRC in June 2010 was 
returned because the JSRRC required that the dates be limited to 
a 60-day time span.  Thereafter, in a second request dated in 
June 2010, the RO specified a time frame from April 1, 1966, to 
May 31, 1966.  In the body of the request, the RO indicated that 
the Veteran served in Guam from April 1966 to December 1967.

In a June 2010 response, the JSRRC indicated that a previous 
response had been sent to the RO in September 2007.  The JSRRC 
then repeated the response that had been sent at that time, which 
indicated that historical data did "not document any Agent 
Orange spraying, testing, storage or usage at Anderson Air Force 
Base during 1968 or 1967."

As was the issue before, the JSRRC, again, considered the wrong 
dates, since the Veteran had service in Guam from April 1966 to 
December 1967.  Hence, as the RO still has complied with the 
prior directives to request information from the JSRRC using the 
correct dates for the Veteran's service in Guam, yet another 
remand of this matter is necessary.

While the matter is on remand, to ensure that all due process 
requirements are met, the RO should give the Veteran another 
opportunity to provide information and/or evidence pertinent to 
the claim on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should request from the JSRRC 
information regarding any exposure to 
herbicides the Veteran may have incurred.  It 
is noted that the Veteran was stationed at 
Anderson Air Force Base in Guam from 
April 1966 to December 1967.  He was 
assigned to the 3rd Munitions Maintenance 
Squadron.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

